Citation Nr: 1411984	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung disease, to include a right lung nodule.  

2.  Entitlement to service connection for a skin disorder, to include chloracne.

3.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's appeal was previously before it in January 2013 at which time it was remanded because the Veteran had submitted a request in December 2012 for a hearing before a member of the Board.  The Veteran and his spouse appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in August 2013.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

At the hearing, it was agreed that the record would be held open for 30 days to allow the Veteran to submit additional evidence.  On August 29, 2013, the Board received additional evidence from the Veteran along with a waiver of RO consideration.  With respect to the effect of the submission of evidence to the Board not previously considered by the RO, the Board consults 38 C.F.R. § 20.1304 (c).  Any pertinent evidence submitted by a veteran or his representative before the Board but not considered by the agency of original jurisdiction (AOJ) must be referred to the AOJ for review unless the veteran or his representative waives, in writing, such right to AOJ review or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  Id.  Since the Veteran has submitted a written waiver of AOJ consideration of this new evidence, the Board may proceed to adjudicate the Veteran's claims without prejudice to him.

A total disability rating due to individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In August 2013, the Veteran's attorney submitted a statement in which the Veteran claimed as part of his increased rating claim that the Board award a TDIU due to his service-connected PTSD.  The RO has not adjudicated this claim in the first instance.  As such claim is part of the Veteran's claim for an increased disability rating for his service-connected PTSD, the appropriate action is for the Board to remand it to the RO for appropriate development and adjudication before it addresses that issue.  Consequently, the Board has included entitlement to a TDIU as an issue on appeal, but that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

In addition, the issues of service connection for a skin disorder and an increase disability rating for service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.





FINDING OF FACT

The medical evidence shows the Veteran is diagnosed to have chronic obstructive pulmonary disease and a right lung nodule neither of which is shown to be related to his military service, to include exposure to herbicides while serving in the Republic of Vietnam.


CONCLUSION OF LAW

A lung disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in June 2009, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, indicating he knew of the need to provide VA with information and evidence to support his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA did not obtain a medical examination in relation to the claim for service connection but the Board finds it has no obligation to provide one because there is no competent, credible or probative evidence that the Veteran's diagnosed lung conditions are the result of any event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 




II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); See Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker at 1334.

A second way to establish direct service connection is set forth in § 3.303(b).  In Walker, the Court of Appeals for the Federal Circuit (Federal Circuit) found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. at 1335-36.

In addition, the Federal Circuit found that subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a veteran's chronic disease is either shown or noted.  Id. at 1336-39. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran has claimed that he has a lung disease that is related to service, especially exposure to Agent Orange while serving in Vietnam.  At his hearing, he specifically testified that his lung disease actually is a right lung nodule for which he is being monitored every three or six months.  He testified that he has no other lung disease.  The Board notes that VA treatment records show that a November 2012 CT scan of the thorax without contrast showed a 9 mm right lower lobe nodule that was nonspecific.  A PET/CT examination was recommended for further characterization.  A PET/CT scan was conducted later that month that showed no abnormal FDG uptake in the right lower lobe pulmonary nodule and follow up in three months was suggested.  An April 2013 chest CT scan showed there to be stable scattered lung nodules in the right lower lobe.

VA treatment records, however, also show that the Veteran has been diagnosed to have chronic obstructive pulmonary disease.  In April 2009, the Veteran underwent an Agent Orange Registry examination and a chest X-ray showed he had mild chronic obstructive pulmonary disease.  Subsequent chest X-ray in January 2010 also showed mild chronic lung changes but no acute infiltrate.  In addition, the above mentioned CT and PET scans also showed emphysematous changes in the lungs.  

Initially the Board notes that the Veteran has claimed that his "lung disease" is related to exposure to Agent Orange while serving in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) which provide for presumptive service connection for certain enumerated disease for veterans who served in the Republic of Vietnam.  The record shows the Veteran served in the Republic of Vietnam from April 1970 to March 1971.  Thus, the Veteran is presumed to have been exposed to herbicides during such service.  38 C.F.R. § 3.307(a)(6)(iii).  Nevertheless, neither lung nodules nor chronic obstructive pulmonary disease are enumerated diseases listed in 38 C.F.R. § 3.309(e) as having been found to have an association with exposure to herbicides.  Moreover there is no medical evidence linking the Veteran's right lung nodule or chronic obstructive pulmonary disease with exposure to herbicides.  Any statements by the Veteran that there is such a relationship are not competent medical evidence as he is a lay person and such a nexus opinion requires medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Consequently, the Board finds that the preponderance of the evidence is against finding that service connection is warranted on a presumptive basis based upon exposure to herbicides while serving in the Republic of Vietnam.  

The Board, however, must also consider whether there is evidence to support service connection on another basis.  Initially, the Board notes that lung nodules and chronic obstructive pulmonary disease are not chronic disease listed in 38 C.F.R. § 3.309(a).  Consequently, consideration of service connection based upon chronicity shown in service or a continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is not warranted.  Likewise, consideration of presumptive service connection for a chronic disease that manifested within one year after discharge from service under 38 C.F.R. § 3.307(a)(3) is also not warranted.  Hence the Board must consider whether service connection for the Veteran's claimed lung disease is warranted based upon a totality of the evidence pursuant to 38 C.F.R. § 3.303(a).

In the present case, the available service treatment records do not demonstrate any complaints of, treatment for or diagnosis of either a right lung nodule or chronic obstructive pulmonary disease in service.  Furthermore, the evidence shows that chronic obstructive pulmonary disease was not diagnosed until April 2009 based upon a chest X-ray taken at that time.  In addition, a right lung nodule was not diagnosed until it was seen in November 2012 on a chest CT scan.  As the Veteran was discharged from military service in 1971, these conditions were not diagnosed for at least 38 years after service.  Moreover, chest X-rays taken in July 1971 and April 1999 were normal without evidence of either chronic obstructive pulmonary disease or a right lung nodule.  Service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  

In addition, none of the medical evidence relates either the Veteran's chronic obstructive pulmonary disease or his right lung nodule to his military service.  Furthermore, although the Veteran testified at the hearing that he had heaviness of breathing and a slight pain in his "left" lung within a year after his discharge from service, the Veteran's statements, standing alone, are not plausible in light of the absence of continuous symptomatology, as well as direct objective medical evidence of the absence of such conditions, in the medical evidence of record.  See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  As for the Veteran's lay statements relating his current right lung nodule to his military service, as previously indicated, he is not competent to render a medical opinion as to such a relationship and, therefore, his statements are afforded no probative value on whether such a relationship exists.  38 C.F.R. § 3.159(a)(1).

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that service connection for a lung disease, to include chronic obstructive pulmonary disease and a right lung nodule, is warranted because the evidence fails to demonstrate the presence of any lung condition in service or for many years after service, and there is no competent medical opinion associating the Veteran's current lung conditions with his military service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for lung disease, to include a right lung nodule and chronic obstructive pulmonary disease, is denied.  


REMAND

The Board finds that remand of the Veteran's remaining claims is warranted for additional development.

Initially, the Board notes that, at his hearing in August 2013, the Veteran and his spouse testified that he is in receipt of Social Security disability compensation.  The United States Court of Appeals for Veterans Claims (Court) has held that once on notice of Social Security Administration records pertinent to the veteran's disability status, VA must obtain them.  See Baker v. West, 11, Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Whereas the contents of medical or administrative Social Security Administration records cannot be known until obtained, it can safely be assumed that failure to obtain them will require remand of all issues in an appeal, as is the case here.  Thus, on remand, a request should be made to the Social Security Administration for the Veteran's records relating to his claim for disability compensation.

With regard to the Veteran's claim for service connection for a skin disorder, the Veteran has claimed that he has chloracne relating to exposure to herbicides in Vietnam.  As previously acknowledged, the Veteran served in the Republic of Vietnam and is, therefore, presumed to have been exposed.  The medical evidence of record, however, does not show a diagnosis of chloracne.  Instead, private treatment records from 1998 through 2005 show treatment for cysts, chalazions and boils mostly on the face, especially around the eyes.  VA treatment records from 2009 and forward also show treatment for acne, cysts, a chalazion and lesions/papules on the face, including around the eyes.  The Veteran testified at the hearing that he had the onset of this skin problem on his face within months after his discharge from service (which the Board notes would likely have been within one year of his leaving Vietnam, which was in March 1971), and that he has continued to receive treatment for this condition since then.  He also testified that a doctor (which the Board notes appears to have been the physician who conducted the April 2009 Agent Orange Registry examination) told him he had chloracne.

The Board notes that the service treatment records are silent for a skin disorder; however, there are no clinical records in them.  The claims file, however, contains a letter sent from the Veteran while in service in Vietnam to his spouse dated August 15th without a year (most likely 1970 since he was in Vietnam from April 1970 to March 1971).  In this letter, the Veteran related to his spouse that he was in the hospital due to "ring worms."  As inpatient treatment records are often stored separately with the hospital records rather than the Veteran's service treatment records, the Board finds that remand is necessary for an attempt to be made to obtain any inpatient treatment records relating to this hospitalization in August 1970.  

In addition, the Board finds there is sufficient evidence to warrant obtaining a VA examination and that a medical opinion is needed to determine whether the Veteran currently has chloracne as he claims or what other skin disorder(s) he may have and, if not chloracne, whether any current skin disorder is related to the Veteran's military service, to include his presumed exposure to herbicides.

With regard to the Veteran's claim for an increased disability rating for his service-connected PTSD, at his hearing in August 2013, he testified that his PTSD symptoms are worse than when he was last examined.  The Board notes the last examination was conducted in October 2009.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.

Finally, with regard to the Veteran's newly raised claim for a TDIU, the Board finds that remand is warranted so that the Veteran can be provided with appropriate notice and assistance in developing this claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that is compliant with the current notice requirements on claims for entitlement to a TDIU.

2.  All necessary assistance should be provided to the Veteran to obtain any identified relevant evidence relating to his claim of entitlement to a TDIU.

3.  Request the Veteran's medical and adjudication records from the Social Security Administration.  Associate all correspondence and any records received with the claims file.

4.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and ask it to conduct a search of inpatient hospital records for treatment of the Veteran relating to "ring worms" in July to August of 1970.  It is noted that, during the relevant time, the Veteran was serving with the 3rd Battalion, 22nd Infantry, 25th Infantry Division in the Republic of Vietnam; however, the actual treating facility is not known.  If necessary, the Veteran should be contacted and asked to provide more specific information about this hospitalization if possible.

5.  After all additional development has been accomplished and any attained evidence associated with the claims file, schedule the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Skin examination -  After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to what, if any, current skin disorder(s) the Veteran has.  The examiner should specifically indicate whether the Veteran has chloracne or residuals thereof.  For any disorder other than chloracne, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during service, to include whether it is related to the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam.  

PTSD Review Examination - All necessary tests and studies should be conducted in order to ascertain the current severity of the Veteran's service-connected PTSD.  The report of examination should contain an account of all manifestations of the disability found to be present.  The examiner should comment on the extent to which the service-connected PTSD impairs the Veteran's occupational and social functioning, including whether he is considered to be unemployable due to his PTSD.  

Each examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After ensuring that all necessary assistance has been afforded the Veteran in developing his claims and that the VA examination reports are adequate, the Veteran's claims should be readjudicated, to include adjudicating in the first instance the claim for entitlement to a TDIU.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


